DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to U.S. Provisional Application No. 62/842,823, filed May 3, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2020 and September 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 claims .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Nicolantonio et al.  (US 2002/0159934),

In regards to claim 1, Nicolantonio et al. teaches an extruded aluminum conduit (tubs (conduit) with fins; abstract, figure 3; paragraph [0031]) (the conduit being formed of extruded aluminum is in the preamble of the claim and is not in the body of the claims and is therefore not given any patentable weight) comprising: a substantially cylindrical body defining a conduit interior (tube (cylindrical body) defining an interior conduit; figure 3;  paragraph [0031]), the cylindrical body including an exterior surface defined by an outer diameter and an interior surface (the tube incudes an exterior surface defined by the external diameter (50) and an interior surface; figure 3; paragraph [0031]); and a plurality of protrusions formed on the interior surface, each protrusion extending toward the conduit interior and away from the exterior surface (plurality of fins having a fin height (52) extending from the inferior surface of the tube; figure 3; paragraph [0031]) and having a protrusion radius of curvature that is 

In regards to claim 2, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 1. wherein a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 (the ratio of the radios of curvature (60) of the fins to the radius of curvature (58) of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3); figure 3; paragraph [0031]).

claim 3, Di Nicolantonio et al. teaches a ratio between the protrusion radius of curvature and the depression radius of curvature is greater than or equal to about 1:3 and less than or equal to about 2:3 (the ratio of the radios of curvature 60 of the fins to the radius of curvature 58 of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3 and less than or equal to about 2:3); figure 3; paragraph [0031]).

In regards to claim 4, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 1, wherein a ratio  between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 (the ratio of the radios of curvature 60 of the fins to the radius of curvature (58) of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3); figure 3; paragraph [0031]).

In regards to claim 5, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 1, wherein the protrusion radius of curvature is about 0.025 inch  (radius of curvature (60) of the fins may be 0.05 inches (about 0.025 inches); figure 3; (paragraph [0031]).

In regards to claim 6, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 5, wherein the depression radius of curvature is about 0.063 inch (radius of curvature (58) of the fins may be 0.063 inches; figure 3; (paragraph [0031]).

In regards to claim 7, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 6, wherein the outer diameter of the cylindrical body is about 1.163 inches (external diameter of the tube may be between 1.75-4.5 inches (about 1.163 inches); figure 3; (paragraph [0031]).

claim 8, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 7, wherein the plurality of protrusions is about 30 protrusions, and wherein the plurality of depressions is about 30 depressions (tube may comprise (24) fins and fin roots (30 protrusions and 30 depressions; figure 3; (paragraph [0030-0032]).

In regards to claim 1, Nicolantonio et al. teaches an extruded aluminum conduit (tubs (conduit) with fins; abstract, figure 3; paragraph [0031]) (the conduit being formed of extruded aluminum is in the preamble of the claim and is not in the body of the claims and is therefore not given any patentable weight) comprising: a substantially cylindrical body defining a conduit interior (tube (cylindrical body) defining an interior conduit; figure 3;  paragraph [0031]), the cylindrical body including an exterior surface defined by an outer diameter and an interior surface (the tube incudes an exterior surface defined by the external diameter (50) and an interior surface; figure 3; paragraph [0031]); and a plurality of protrusions formed on the interior surface, each protrusion extending toward the conduit interior and away from the exterior surface (plurality of fins having a fin height (52) extending from the inferior surface of the tube; figure 3; paragraph [0031]) and having a protrusion radius of curvature that is convex with respect to the conduit interior (the plurality of fins define a convex shape with respect to the interior of the tube and have a radius of curvature (60); figure 3; paragraph [0031]); and a plurality of depressions formed into the interior surface (plurality of fin roots (54) (depressions) in the interior surface of the tube; figure 3; paragraph [0031]), each depression being disposed between two adjacent protrusions of the plurality of protrusions (fin roots (54) are disposed between adjacent fins; figure 3; paragraph [0031]) and having a depression radius of curvature that is concave with respect to the conduit interior (fin roots (54) define a concave shape with respect to the interior of the tube and have a radius of curvature (58); figure 3; paragraph [0031]), wherein the plurality of protrusions and plurality of depressions each run substantially continuously from a first end of the cylindrical body to a second end 

In regards to claim 10, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 9, wherein each protrusion has substantially the same protrusion radius of curvature (fins may have the same radius of curvature (80); figure 3; paragraph [0031]) and each depression has substantially the same depression radius of curvature (fin roots (54) may have the same radius of curvature (58); figure 3; paragraph [0031).

In regards to claim 11, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 10, wherein the depression radius of curvature is at least double the protrusion radius of curvature (radius of curvature (58) of the fin roots may be at least twice the radius of curvature (60) of the fins; figure 3; paragraph [0031]).

In regards to claim 12, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 10, wherein a ratio between the protrusion radius of curvature and the depression radius of curvature is between about 1:3 and about 1:2 (the ratio of the radios of curvature (60) of the fins to the radius of curvature (58) of the fin roots (54) may be between 1:9 to 9:1 (between about 1:3 and about 1:2); figure 3; paragraph [0031]).

In regards to claim 13, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 9, wherein protrusion radius of curvature is between about 0.015 inch and about 0.035 inch, and wherein the depression radius of curvature is between about 0.055 inch and about 0.075 inch (between


In regards to claim 14, Nicolantonio et al. teaches an extruded aluminum conduit (tubs (conduit) with fins; abstract, figure 3; paragraph [0031]) (the conduit being formed of extruded aluminum is in the preamble of the claim and is not in the body of the claims and is therefore not given any patentable weight) comprising: a substantially cylindrical body defining a conduit interior (tube (cylindrical body) defining an interior conduit; figure 3;  paragraph [0031]), the cylindrical body including an exterior surface defined by an outer diameter; and one or more protrusions protruding from the interior surface of the cylindrical body toward the conduit interior away from the exterior surface (plurality of fins having a fin height (52) extending from the inferior surface of the tube; figure 3; paragraph [0031]) wherein the one or more protrusions run substantially continuously from a first end of the cylindrical body to a second end of the cylindrical body (fins and fin roots (54) extend the longitudinal length of the tube; figure 3; paragraphs [0030-0032]).

In regards to claim 15, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are distributed uniformly around a circumference of the interior surface (fins may have the same radius of curvature (60) and fin roots (54) between adjacent fins may have the same radius of curvature (58), therefor the fins are distributed uniformly around a circumference of the interior surface; figure 3; paragraph [0031]).


claim 16, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are rounded with a radius of curvature of between about 1/1000 inch to about 3/4 inch (between about 1/1000 inch to about 3/4 inch); figure 3; paragraph [0031]).

In regards to claim 17, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are rounded with a radius of curvature of about 15/1000 inch  (about 15/1000 inch); figure 3; paragraph [0031]).

In regards to claim 18, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are twenty four protrusions uniformly positioned around a circumference of the interior surface (tube may comprise 24 fins uniformly positioned around a circumference of the interior surface; figure 3; paragraphs (0030-0032]).

In regards to claim 20, Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are substantially parallel to one another (fins may be straight throughout the longitudinal length of the tube (parallel); figure 3; paragraphs [0030-0032]).


Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houfuku et al. (US 2007/0089868).

In regards to claim 14, Houfuku et al. an extruded aluminum conduit (internally grooved heat transfer pipe; abstract; figures 4A-4B) (the conduit being formed of extruded aluminum is in the                         
                            
                                
                                    d
                                
                                
                                    o
                                
                            
                        
                     and an inner diameter                         
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                        
                    ; figures 4A-4B; paragraph [0041]); and one or more protrusions protruding from the interior surface of the cylindrical body toward the conduit interior and away from the exterior surface (first set of fins (23) and a second set of fins (24) extending from the inner surface of the heat transfer pipe 21; figures 4A-4B; paragraph [0041]); wherein the one or more protrusions run substantially continuously from a first end of the cylindrical body to a second and of the cylindrical body (sets of fins (23), (24) extend along the longitudinal length of the heat transfer pipe (21) abstract; figures 4A-4B; paragraphs [0040-0042]}.

In regards to claim 19, Houfuku teaches the extruded aluminum conduit of claim 14. Houfuku f urther discloses a first set of protrusions of the one or more protrusions and a second set of protrusions of the one or more protrusions (first set of fins (23) and a second set of fins (24) extending from the inner surface of the heat transfer pipe (21); figures 4A-4B; paragraph [0041]), wherein each protrusion of the first set of protrusions has a radius of curvature that is greater than a radius of curvature of each protrusion of the second set of protrusions (the radius of curvature of the first set of fins (23) is greater than the radius of curvature of the second sat of fins 24 as shown; figures 4A-4B; paragraphs [0040-0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-92.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jinhee Lee can be reached on (571)-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847